IN THE SUPREME COURT OF THE STATE OF DELAWARE

 ALEXIS VALENTIN,                        §
                                         §   No. 53, 2017
       Defendant Below-                  §
       Appellant,                        §
                                         §
       v.                                §   Court Below: Superior Court
                                         §   of the State of Delaware
 STATE OF DELAWARE,                      §
                                         §   Cr. ID No. 1606001381(N)
       Plaintiff Below-                  §
       Appellee.                         §

                           Submitted: May 3, 2017
                           Decided:   May 30, 2017

Before STRINE, Chief Justice; VALIHURA and SEITZ, Justices.

                                 ORDER

      This 30th day of May 2017, upon consideration of the appellant’s Supreme

Court Rule 26(c) brief, his attorney’s motion to withdraw, and the State’s response,

it appears to the Court that:

      (1)    On October 13, 2016, the appellant, Alexis Valentin, pled guilty to one

count of Drug Dealing in a Tier 4 quantity. Valentin also admitted to violating

probation on his prior conviction of Aggravated Possession. The Superior Court

sentenced Valentin on his Drug Dealing conviction to a total period of twenty-five

years at Level V incarceration, to be suspended after serving three years in prison

for decreasing levels of supervision. This is Valentin’s direct appeal.
       (2)    Valentin’s counsel on appeal has filed a brief and a motion to withdraw

under Rule 26(c). Valentin’s counsel asserts that, after a complete and careful

examination of the record, there are no arguably appealable issues. By letter,

Valentin’s attorney informed him of the provisions of Rule 26(c) and provided

Valentin with a copy of the motion to withdraw and the accompanying brief.

Valentin also was informed of his right to supplement his attorney’s presentation.

Valentin has not raised any issues for this Court’s consideration. The State has

responded to the position taken by Valentin’s counsel and has moved to affirm the

Superior Court’s judgment.

       (3)    The standard and scope of review applicable to the consideration of a

motion to withdraw and an accompanying brief under Rule 26(c) is twofold: (a) this

Court must be satisfied that defense counsel has made a conscientious examination

of the record and the law for arguable claims; and (b) this Court must conduct its

own review of the record and determine whether the appeal is so totally devoid of at

least arguably appealable issues that it can be decided without an adversary

presentation.*

       (4)    This Court has reviewed the record carefully and has concluded that

Valentin’s appeal is wholly without merit and devoid of any arguably appealable



*
 Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S. 429,
442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).

                                              2
issue. We also are satisfied that Valentin’s counsel has made a conscientious effort

to examine the record and the law and has properly determined that Valentin could

not raise a meritorious claim in this appeal.

      NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED. The motion to

withdraw is moot.


                                                BY THE COURT:
                                                /s/ Leo E. Strine, Jr.
                                                Chief Justice




                                          3